DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/394,837 filed on April 25, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 12/28/2021 responding to the Office action mailed on 10/04/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-4, 6-8, 10, 11, and 21-31.

Allowable Subject Matter           
Claims 1-4, 6-8, 10, 11, and 21-31 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claim 1, the prior art of record Nguyen (US 10,468,585) and Lin (US 2018/0366638) disclose most aspects of the claimed invention.  However, regarding claim 1, they do not disclose “MTJ residue between the first dielectric layer and the second dielectric layer, wherein the MTJ residue is free from being in physical contact with a sidewall of the bottom electrode, the MTJ residue comprises the first ferromagnetic material”.
residue comprising a material of the ferromagnetic layer, between the dielectric layer and the encapsulating layer, and at least a portion of the residue is at a level above a top surface of the tunnel barrier layer, wherein the residue is in direct contact with the encapsulating layer”.
Regarding claim 21, they do not disclose “residue comprising the first material, in a position between the first dielectric layer and the second dielectric layer, wherein the residue is free from being in physical contact with a sidewall of the bottom electrode, the first material is conductive”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/Nelson Garces/Primary Examiner, Art Unit 2814